Citation Nr: 1514814	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to January 2005. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the Veteran has bilateral carpal tunnel syndrome currently, she had injuries and treatment for pain in her wrists, hands, and arms in service, the carpal tunnel diagnosis was approximately two years after service, and she reported continuous pain in her wrists during that time.  As such, a VA examination and opinion are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for her bilateral carpal tunnel syndrome and forward the claims file to the examiner.  The examiner should provide answers to the following:

a. Is the carpal tunnel syndrome in the Veteran's right wrist as least as likely as not related to service?

Consider all pertinent lay and medical evidence including complaints of right wrist and arm pain in June, July, and November 2004 in-service treatment and questionnaires, a right elbow injury in a motor vehicle accident in April 2004, and the Veteran's report of on-going right wrist pain during an October 2006 VA examination.

b. Is the carpal tunnel syndrome in the Veteran's left wrist at least as likely as not related to service?

Consider all pertinet lay and medical evidence including complaints of left hand and wrist pain in service in June 2004 and the Veteran's report of continuous pain in her wrists since service.

Please provide detailed rationale for any conclusions given.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




